MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sirvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Mineria, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO, y de la otra parte CERRO LA MINA S.A. identificada con R.U.C, N* 20510542020,
con domicilio en Calle Antares Mz. A5, Lote 1, 806 B, Urb. Alborada, distrito de Santiago de
Surco, Lima, debidamente representada de manera conjunta por su Gerente General el señor
Thomas Joshua Findley Jr., identificado con Carnet de Extranjería N* 000487557 y Luis Miguel
Cardozo Goytizolo, identificado con DNI N* 08802891, según poder inscrito en el Asiento
C00010 de la Partida N” 11737169 del Registro de Personas Jurídicas de la Oficina Registral
de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en
adetante se le denominará “EL INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería Y
la Resolución Ministerial N* 179-2012-MEM/DM, publicada en el diario oficial El Peruano con
fecha 23 de abril de 2012, que aprueba la lista de servicios materia del referido contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 10 de mayo de 2012

n Ma LA AU S.
ed E El DL ZA

EL INVERSIONISTA

EL INVERSIONISTA

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13* del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) CERRO LA MINA S.A. identificada con R.U.C. N* 20510542020, con domicilio en
Calle Antares Mz. A5, Lote 1, 806 B, Urb. Alborada, distrito de Santiago de Surco, Lima,
ar debidamente representada de manera conjunta por su Gerente General el señor Thomas
Joshua Findley Jr., identificado con Carnet de Extranjería N” 000487557 y Luis Miguel
Cardozo Goytizolo, identificado con DNI N* 08802891, según poder inscrito en el Asiento
C00010 de la Partida N” 11737169 del Registro de Personas Jurídicas de la Oficina Registral
de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en
adelante se le denominará "EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo !II.

1.2. Mediante Ley N* 27623, norma que dispone la devolución de! Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 27 de octubre de 2011 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 827, 900.00 ( Ochocientos Ventisiete Mil Novecientos
y 00/100 Dólares Americanos), para el periodo comprendido entre los meses de mayo de 2012
y octubre de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 179- 2012-MEM/DM, publicada en el Diario Oficial El
Peruano el 23 de abril de 2012, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energia y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3* del Reglamento.
MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N” 1071, norma que regula el arbitraje y/o las narmas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos de! presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 10 días del mes de mayo de dos mil doce. _,
OS

ERRO LA MINA S.A.
GERENTES

BENERAL

EL INVERSIONISTA

EL INVERSIONISTA

ANEXO |

CERRO LA MINA S.A.

CRONOGRAMA DE INVERSIONES EN EXPLORACIÓN
DE MAYO DE 2012 A OCTUBRE DE 2012
PROYECTO BONGARA

(En Dólares Americanos)

Descripción

T BIENES Y EQUIPOS DE EXPLORACIÓN:

Calzado con puntera metálica de protección

Los demás instrumentos y aparatos para navegación

Il SERVICIOS: 17,400] 1,400| 824,400

la) Servicios de Operaciones de Exploración Minera 740,000

¡Geológicas y genlécnicos (Incluye pewográficos, mineragráicos,

hidrológicos, restitución fotogramétrica, fotografías aéreas, 0
mecánica de rocas)
[Servicios geofísicos y geoquímicos (incluye ensayes) o
Servicios de perforación diamantina y de circulación reversa (roto
percusiva). 690,000] 690,000
Ensayes de laboratorio (análisis de minerales, suelos, agua, etc)

50,000| 50,000

b) Otros Servicios Vinculados a la Actividad de
Exploración Minera

Servicio de alojamiento y alimentación del personal operativo del
[Titular del Proyecto

Servicio de asesoría, consultoria, estudios técnicos especiales y

31,400] 1,400] — 84,400

auditorias destinados a las actividades de exploración minera. 8,000

[aiquier d amendamiento financiero de maquinaria, vehículos

[equipos necesarios para las actividades de exploración 0

Transporte de personal, maquinaria, equipo, materiales

suministros necesarios para las actividades de exploración y tal 200 200 2001 30,200| 30,200 200| 61,200

Servicios relacionados con la protección ambiental 8,000 3,000

Servicios de comunicaciones, incluyen comunicación radial 800 200! sol 0800
INVERSION TOTAL PERIODO 2011 - 2012 247,400 | 774,900 | :31,400 | 1,400 | 827,000

ANEXO Il

BPemano
ima lunas 29 de ab de 2012

adjunta a la presente; manteniéndose la vigencia de todo
lo demás dispuesto en la modificada resolución.

Artículo 3”.. La Secretarias Técnica del SÍNEACE es
responsable de la publicación de la presente resolución en
el Diario Oficial El Peruano.

Artículo 4” Consejo de Evaluación,
Acredilación y Cenlificación de la Calidad de la
Educación Superior Universitaria publicará en su portal
institucional http://www.coneau.gob.pe/, la relación de
evaluadores extemos con fines de acreditación, según Anexo,
en la misma fecha en que sea publicada esta resolución.

Registrese, comuniquese y publiquese.

PEREGRINA MORGAN LORA
Presidenta
SINEACE
ANEXO A LA RESOLUCION
N* 023-2012-SINEACE/P
EVA UADOR TER CON
La APELLIDOS. MOMBRES [FINES DE ACREDITACIÓN PARA LA |
CARRERA PROFESIONAL DE_
lt. ón Díaz. Educación
(2 án Suárez [María Gertrudis, Educación
[fajas Peza —— [katy rome Educación
[Joso veras —— Juno tana Esc
[5 Luis [Caños Darse! Educación
[€ ¡Cuyubamba Zevallos [Nancy Marivel Educación
(7. ___JHaw Yon Palomino [For Educación
[8 Huamán Huyta [Ludenano Amador, Educación
[Mendoza Gélez__ [Carmen Liz Educación
to [paaguez Carasco [Sena Mari Earn

% NORMAS LEGALES 464789

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, porescrito N* 2138612, la em CERROLAMINA
S.A. solicitó al Ministerio de Energía y Minas la suscripción de
un Contrato de Inversión en Exploración, adjuntando la lista
de bienes y servicios cuya adquisición le otorgará el derecho
ala devolución del Impuesto General a las Veritas e Impuesto
de Promoción Municipal, durante la fase de exploración;

Que, el Ministerio de Economia y Finanzas, mediante Oficio
N* 070-2012-EF/15.01 de fecha 24 de febrero de 2012, emitió
opinión favorable a la lista de bienes y servicios presentada por
la empresa CERRO LA MINA S.A, considerando que la lista
Beacos ariotados por Detrol Sofaamo N" 180-2008 EE,
servicios ay por to Supremo N* ER,
adecuada al Arancel de Aduanas vigente;

Con la ión favorable de la Dirección General de
Mineria del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
articulo 6” del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el literal h) del
artículo 9* del 'eglamento de Organización y Funciones
del Ministerio de nergía y Minas, aprobado por Decreto
Supremo N” 031-2007-EM,

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Pramoción
Municipal a favor de la empresa CERRO LA MINA S.A.
durante la fase de exploración, de acuerdo con el Anexo que
forma parte integrante de la presente resolución ministerial.

Regístrese, comunlquese y publíquese.
JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL IGV E IPM
CERRO LA MINA S.A.

l. BIENES

Aprueban lista de bienes y servicios
cuya adquisición otorgará el derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de la
empresa CERRO LA MINA S.A. durante
la fase de exploración

RESOLUCIÓN MINISTERIAL
N? 179-2012-MEM/DM

Lima, 9 de abril de 2012

CONSIDERANDO:

Que, mediante Decreto Supremo N? 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por la
Ley N* 27682, que dispone la devolución del Impuesto General
alas Ventas e Impuesto de Promoción Municipal a los itulares
de la actividad minera durante la fase de exploración;

Que, el inciso c) del artículo 6” del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas;

(8207 13.10.00]
110 [e207.1320:00|BROCAS CON PARTE OPERANTE DE CERMET

¡16 [8207.13 30 DO |BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET
[12 [825713:20.00|LOS DEMAS UTILES CON PARTE OPERANTE DE CERMET
[t3—[8207.19:10.00|TREPANOS Y CORONAS EXCEPTO DE CERMET

[ta [e207.19:21.00]BROCAS DIAMÁNTADAS EXCEPTO DE CERMET

o
[18 [82079000 00]. 05 DEMÁS ÚTILES INTERCAMBIABLES.
(18 [2430.41 00.DOJLAS DEMAS MÁQUINAS DE SONDEO O PERFORAOI
UTOPROPULSADAS.

DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN EXCEPT
UTOPROPLLSADAS

S

PÁRTES DE LAS MÁDUIMAS DE SONDEO
DE LA SUBPARTIDAS $430.41 U 6430 49

[ENSAMBLADAS COM PESO TOTAL GON CARGA
INFERIOR O IGUALA 4.537 1 DIESEL

464790

(8011200000 [LOS DEMÁS MICROSCOPIOS PARA FOTOMI
[CINEFOTOMICROGRAFÍA O MICROPROYECCIÓN

[LOS DEMÁSAPARATOS RESPIRATORIO Y MASCARAS ANTIGAS |
[EXCEPTO LAS! DE PROTECCIÓN SIN MECANISMO

ES

ET Giros Senácioo Vinculados 4 las Actvidados de Exploración
inera:

* Sen de alogamento y almentazón de personal operalwo de Tila

+ Semoo de asesoría, consultoria, estudios técnicos especiales y
auditorias destinados a tas actidades de exploración mera.

+ Seracos de dseño, constuccón, montaje indusiñal, elácinco y
mecánico, amado y desarmado de maquinanas y equipo necesano

a las actividades de la exploración minera.

- Seras de inspección, mentenimiento y reparación de maquinana y
equipo ulitzado en las actividades de: minera,

“Alquier o arrendamiento financiero de maquinaria, vehiculos y equipos

+ Transpode de personal, maqunana, equipo, malenales y Sumistos
necesarios para las ochudades de explracón y la ouiclwccón de
Campamentos.

Servicios médicos y hospilalanos.
Servicios relacionados con la protección ambiental
Semicos de sistemas e inform

779831-1

Modifican R.M. N* 443-2009-MEM/DM,
mediante la cual se declaró a la Zona
denominada “Lomas de llo”, ubicada
en el departamento de Moquegua, como
Zona Geográfica Determinada para la
instalación de un Complejo Petroquímico
de Desarrollo Descentralizado

RESOLUCIÓN MINISTERIAL
N? 191-2012-MEM/DM

Lima, 18 de abril de 2012

NORMAS LEGALES

E]
Lima, lunes 23 de abel de 2012

CONSIDERANDO:

de

A O rl
ilibrado del pais y mediante el apoyo a la iniciativa

La el paña marcha de

técnica, administraliva, operacional
través de Complejos Petroquimicos Descentalizados;

Que, de acuerdo a la definición establecida en la Ley
N* 29163, Ley de Promoción para el Desarrollo de la Industria
Petroquímica, ei Complejo Petroquimico es un conjunto de
plantas petroquímicas instaladas en una zona geográfica
determinada, en fa cual se oblienen sinergias produclivas y
logísticas que le confieren ventajas comparativas, y donde se
instala la infraestructura y los servicios que responden a las
necesidades de la Industria Petroquímica;

Que, conforme a lo establecido en el ariícuio 8% de
la Ley N* 29163, Ley de Promoción para el Desarrollo
de la Industria Petroquímica, los incentivos y beneficios
aplicables a la Industria Petroquímica Básica e Intermedia
sólo son aplicables cuando dichas industrias se establezcan
en un Complejo Petroquímico Descentralizado;

Que, son funciones del Ministerio de Energía y Minas y del
Ministerio de la Producción, entre otras, promover la creación
de Complejos Petroquímicos de desarrollo descentralizado
que permitan el adecuado desenvolvimiento y desarrollo de
pro) para la industria Petroquímica; siendo competente
el Ministerio de Energía y Minas en coordinación con el
Ministeño de la Producción cuando existan pro
que involucren en un solo Complejo Petroquímico a la
Petroquímica Básica, Petroquimica Intermedia y Petroquimica
Final, o a la Petroquímica Básica y Petroquír Intermedia,
o a la Petroquímica Básica y Petroquímica Final;

Que, porolro lado el artículo 5” del Reglamento de la Ley
N* 29163, Ley de Promoción para el Desarrolo de la Industria
ica, aprobado por Supremo N* 066-2008-
EM, establece que las entidades y nismos vinculados con
la promoción de las actividades de la industria Petroquímica
deberán establecer la zona o zonas geográficas delerninadas
dentro del país parala instalación de un Complejo o Complejos
Petroquímicos Descentralizados para el desarrollo de la
Industria Petroquímica. Asimismo, dicho artículo refiere que
para efectos de aplicar los incentivos y beneficios de la Ley,
la autoridad competente para declarar la zona geográfica
determinada para la instalación del Complejo será el MÍNEM,
y cuando se presenten los supuestos establecidos en el
último párrafo del articulo 7%, será necesario contar con la
Opinión favorable de PRODUCE;

,, mediante Resolución Ministerial N” 443-2009-
MEM'DM publicada en el Diario Oficial El Peruano el 15 de
octubre de 2009, el Ministerio de Energía y Minas declaró
como Zona Geográfica Determinada para la instalación de
un Complejo Petroquímico de Desarrollo Descentralizado a
la zona denominada “Lomas de llo”, ubicada en el distrito de
Algarrobal, provincia de llo del departamento de Moquegua;

Que, a través de la Carta sín de fecha 22 de agosto
de 2041, la em ORICA Nitratos Perú S.A, solicitó la
modificación de la Resolución Ministerial N? 443-2009-MEM/
DM, que declaró como Zona Geográfica Determinada para
la instalación de un Complejo uímico de Desarrolla
Descentralizado a lazona denominada "Lomas dello”, ubicada
ena provincia de llo del departamento de Moquegua, en el
sentido de incorporar una extensión de 29.379 hectáreas al
área establecida mediante la referida Resolución Ministerial,
a fin de que el proyecto de construcción y operación de una
planta petroquímica de nitrato de amonio de dicha empresa
cuente con un acceso a la carretera llo — Tacna;

Que, asimismo, mediante Carta s/n de fecha 24 de
octubre de 2011, la er sa ORICA Nitratos Perú S.A. puso
en conocimiento a la Dirección General de Hidrocarburos
de este Ministerio que la Resolución Ministerial N” 443-

'009-MEM/DM contiene un error, toda vez que la Zona
Geográfica Determinada para la instalación de un Complejo
Pelroquímico de Desarrollo Descentralizado “Lomas de llo”
$8 encuentra en el distrito de Ho, y no en distrito de Algarrobal
tai como se indica en la referida Resolución Ministerial, y
solicitó se enmiende el error antes indicado;

Que.atravésde Oficios Nos. 1393-2011-MEM/DGH, 1443-
2011-MEM/DGH y 1632-2011-MEM/DGH, de fecha 15y 2? de
septiembre y 07 de noviembre de 2011, respectivamente, la
Dirección General de Hidrocarburos de este Ministerio solicitó
opinión a ta Dirección General de industria del Ministerio de
la Producción respecto a la solicitud de la empresa ÓRICA
Nitratos Perú S.A. en el sentido de incorporar una extensión

ANEXO lll
CERRO LA MINA S.A.

CONCESIONES MINERAS

PROYECTO BONGARA
ITEM NOMBRE DE CONCESION CODIGO UNICO HECTAREAS
01 BONGARA CINCUENTISIETE 010249096 1000
02 BONGARA SESENTA A 0102579964 700
03 CHARLITA 2 010112705 1000
04 CHARLITA 3 010112805 1000

